IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-31186
                          Summary Calendar


MARY ANN STEPHENS; SHELBY STEPHENS;
SHARON SKIPPER; ROBERT SKIPPER,

                                          Plaintiffs-Appellants,

versus

CIBA GEIGY CORP., Etc.; ET AL.,

                                          Defendants,

CIBA GEIGY CORP. and its successor,
Novartis Crop Protection Corp.,
                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 98-CV-27-C
                      --------------------
                          June 16, 2000

Before GARWOOD, DeMOSS, and PARKER, Circuit Judges

PER CURIAM:*

     This court must determine whether it has appellate

jurisdiction, and the appellants bear the burden of establishing

jurisdiction.    Acoustic Sys., Inc. v. Wenger Corp., 207 F.3d 287,

289 (5th Cir. 2000).   Federal appellate courts have jurisdiction

over appeals only from (1) final orders, 28 U.S.C. § 1291; (2)

orders that are deemed final due to jurisprudential exception or

which have been properly certified as final pursuant to Fed. R.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-31186
                                 -2-

Civ. P. 54(b); and (3) interlocutory orders that fall into

specific classes, 28 U.S.C. § 1292(a), or which can be properly

certified for appeal by the district court, 28 U.S.C. § 1292(b).

Askenase v. LivingWell, Inc., 981 F.2d 807, 809-10 (5th Cir.

1993).   “A decision is final when it ends the litigation on the

merits and leaves nothing for the court to do but execute the

judgment.”    Id., at 810 (internal quotations and citations

omitted).    When an action involves multiple parties or multiple

claims, any decision that adjudicates the liability of fewer than

all of the parties does not terminate the action and is therefore

not appealable unless certified by the district court under Rule

54(b).   Borne v. A & P Boat Rentals No. 4, Inc., 755 F.2d 1131,

1133 (5th Cir. 1985); Thompson v. Betts, 754 F.2d 1243, 1245 (5th

Cir. 1985).

     The summary judgment dismissing Ciba did not dispose of all

the parties, and the district court did not certify that the

order was a final judgment pursuant to Rule 54(b).    No other

exception to the final-judgment requirement applies.    The appeal

is DISMISSED for this court’s lack of jurisdiction.